Opinion issued April 4, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00334-CV
____________

IN RE DON HARRIS, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Don Harris, has filed a petition for writ of mandamus complaining that
Family Court Associate Judge Phillip Warner of the 245th District Court of Harris
County, Texas (1) abused his discretion when he signed temporary orders on February
11, 2002. 
	We dismiss the petition for writ of mandamus for want of jurisdiction.  We
have no mandamus jurisdiction over an associate judge.  See Tex. Gov't Code Ann.
§ 22.221(b) (Vernon Supp. 2002); Welder v. Fritz, 750 S.W.2d 930, 932 (Tex.
App.-Corpus Christi 1988, orig. proceeding) .
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Annette Galick is the presiding judge of the 245th
District Court of Harris County, Texas.